Citation Nr: 0116519	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right ear tinnitus.  

2.  Entitlement to a compensable evaluation for chronic 
otitis media and cholesteatoma of the right ear with 
mastoidectomy and tympanoplasty.  

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	JACQUES P. DEPLOIS, ATTORNEY


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2000, the RO 
denied service connection for right ear tinnitus and also 
denied increased ratings for chronic otitis media and 
cholesteatoma of the right ear with mastoidectomy and 
tympanoplasty as well as for right ear hearing loss.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in October 1997, 
the RO denied service connection for tinnitus.

2.  The evidence submitted subsequent to the October 1997 RO 
decision that denied service connection for tinnitus is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  

3.  The preponderance of the evidence shows that the service-
connected chronic otitis media and cholesteatoma of the right 
ear with mastoidectomy and tympanoplasty is not manifested by 
compensable hearing loss, suppurative process, aural polyps, 
labyrinthitis, tinnitus, facial nerve paralysis or bone loss 
of the skull.

4.  A VA audiology examination showed that the veteran 
currently has an average 44 decibel loss in the right ear for 
the 1,000 to 4,000 Hertz ranges, with controlled speech 
recognition test (Maryland CNC) scores of 92 percent in the 
right ear.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (West 
1991).

2.  The criteria for an increased (compensable) rating for 
chronic otitis media and cholesteatoma of the right ear with 
mastoidectomy and tympanoplasty, have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.87 
Diagnostic Codes 6200, 6206 (1997); 38 C.F.R. Part 4, § 4.87 
Diagnostic Code 6200 (2000).

3.  The criteria for an increased (compensable) rating for 
hearing loss in the right ear, have not been met.  38 
U.S.C.A.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87 Diagnostic Code 6100 (1997); 38 C.F.R. 
Part 4, §§ 4.85, 4.86 Diagnostic Code 6100 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There were no complaints of, diagnosis of or treatment for 
tinnitus included in the service medical records although the 
veteran sought treatment in March 1959 for cholesteatoma.  He 
was complaining of ear aches at that time but did not report 
any head trauma or noise exposure.  

Private treatment records dated from 1969 to 1976 reveal 
treatment rendered for ear problems.  In December 1969, 
cholesteatoma on the right side and chronic otitis media were 
found.  A right mastoidectomy and type I tympanoplasty were 
performed.  The records further reveal that in May 1971, a 
right ear drum perforation was noted.  A right tympanoplasty 
with fascigraft and incus repositioning was conducted.  These 
records do not include any complaints of tinnitus.  

VA clinical records dated from 1992 to 1996 did not include 
any complaints of, diagnosis of or treatment for tinnitus or 
ear problems.  Ear problems were reported in the veteran's 
medical history.  

On audiological evaluation in December 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
20
30
40

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The right ear was noted to have 
moderate mixed hearing loss.  A history of military, 
occupational and recreational noise exposure including target 
shooting was reported.  The veteran indicated that he had had 
tinnitus in his right ear since 1958 when he was hit by a 
rifle butt in boot camp which also produced headaches and 
earache.  

A VA audio-ear disease examination was conducted in December 
1996.  The veteran reported that he had a cyst removed from 
his right eardrum while he was on active duty.  He alleged 
that he was struck by a rifle butt in 1958 during boot camp 
and believed that his right earache and headaches began at 
that time.  He indicated that his right earaches and 
headaches continued until a middle ear and mastoid 
cholesteatoma was removed with tympanomastoid surgery in 
1969.  A second tympanoplasty was conducted in 1971.  His 
right ear has remained dry and free from pain since 1971 but 
he occasionally used ear drops for mild discomfort and pain.  
The veteran reported that he had experienced tinnitus in one 
or both ears for many years.  The tinnitus was reported as 
constant, mostly in the right ear, with varying pitch and 
intensity.  The examiner noted that the veteran did not 
experience true vertigo but related ongoing mild to moderate 
intermittent disequilibrium, largely position related.  

Physical examination revealed possible right serous otitis 
media.  No active infectious disease of the middle or inner 
ear was noted.  The examiner opined that the veteran's 
previous right middle ear and mastoid process disease with 
subsequent ear surgery was probably related to his 
intermittent positional disequilibrium.  The pertinent 
diagnoses were mixed to moderate hearing loss in the right 
ear, post-operative changes in the right ear with possible 
serious otitis media and constant bilateral mild to moderate 
tinnitus which was partially debilitating.  

A VA miscellaneous neurological disorders examination 
conducted in December 1996 resulted in pertinent diagnoses of 
history of right ear abnormality with surgery with reported 
hearing loss and tinnitus and no central nervous system 
pathology or symptoms related to the ear pathology or 
surgery.  

The transcript of an August 1997 RO hearing is of record.  
The veteran's representative claimed entitlement to service 
connection for tinnitus.  

In August 1997, the veteran submitted his claim of 
entitlement to service connection for tinnitus.  In October 
1997, the RO denied service connection for tinnitus as the 
service medical records were negative for evidence of ringing 
in the ears or tinnitus and there was no objective evidence 
of head injury, concussion, or acoustic trauma shown in the 
service medical records.  The veteran was informed of the 
decision the same month.  He did not appeal the denial of 
service connection for tinnitus which became final in October 
1998.  

The evidence added to the record subsequent to the August 
1997 rating decision which denied service connection for 
tinnitus is set out below.  

Duplicate reports of VA examinations conducted in 1996 and 
1997 were submitted.  

VA clinical records dated from 1992 to 1999, including some 
duplicates of evidence all ready associated with the claims 
files, were submitted.  

In December 1998, the National Personnel Records Center 
reported that it had searched clinical records from the 
United States Naval Hospital in Yokosuka, Japan from April to 
May 1959 with negative results.  

In July 1999, the RO granted service connection for chronic 
otitis media and cholesteatoma of the right ear with 
mastoidectomy and tympanoplasty (0% disabling effective from 
September 1996) and also granted service connection for right 
ear hearing loss (0% disabling effective from September 
1996).  

On audiological evaluation in January 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
25
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

On the audio worksheet, it was noted the veteran complained 
of hearing loss and tinnitus in the right ear.  Under history 
of noise exposure, it was reported that the veteran had been 
exposed to noise from cannons, working on flight decks, 
working before and after service in shipyards as well as 
recreational noise.  The veteran informed the examiner that 
his tinnitus began during service.  It was the examiner's 
opinion that the tinnitus was probably related to a history 
of noise and medical problems.  The examiner specifically 
noted that the veteran's claims files were not reviewed for 
the audio examination.  

On a report of audiological case history dated in January 
2000, it was noted that the veteran had a history of noise 
exposure to cannons and the flight line, while employed in a 
shipyard for a number of years and during recreational use of 
firearms as well as power tools.  The veteran reported that 
he had used ear protection during all these exposures.  The 
tinnitus was reportedly in the right ear only.  

A VA ear disease examination was conducted in January 2000.  
The examiner reviewed the claims files and provided the 
veteran's past medical history.  The veteran informed the 
examiner that his hearing loss and tinnitus were first noted 
during active duty.  The examiner wrote that he did not find 
evidence of any hearing loss or tinnitus during active duty 
in the records he reviewed.  The veteran reported that after 
service he worked in shipyards for at least fifteen years 
which entailed significant noise exposure but he wore ear 
protection.  The veteran also worked in lumbar mills and did 
farm work for a period of time.  The examiner noted the 
veteran had bilateral hearing loss, some of which, 
particularly in the right ear, was described as probably 
related to the cholesteatoma and the surgery necessitated by 
the cholesteatoma.  He had been issued a hearing aid but had 
not worn it since his surgery in 1969 and had been able to 
get along quite well without it.  Tinnitus and hearing loss 
were noted but not considered to prevent any work situations.  
The veteran did not have chronic vertigo nor did he have any 
inner ear vertigo at the time of the examination.  

In a September 2000 addendum to the January 2000 ear disease 
examination, the examiner reported that no aural polyps were 
present nor was there any evidence of labyrinthitis.  There 
was no evidence of facial nerve involvement nor was the 
examiner aware of any bony loss of the skull but he did not 
have X-rays of the skull to review.  The examiner noted that 
a mastoidectomy involved removing some bone from the mastoid 
itself and removing some of the mastoid cells, which is bone 
and technically part of the skull but when you remove that 
bone, it does not leave a hole in the skull because it is 
just an extra projection of bone off of the skull.  The bone 
that actually encases the skull is not removed.  It was the 
opinion of the examiner that, because the veteran did not 
have active labyrinthitis, any dizziness or staggering that 
the veteran may have is not related to the mastoidectomy 
conducted 30 years prior.  It was noted that the veteran did 
have a mastoid scar and a post auricular mastoid scar but it 
was not tender or painful and was well healed.  The scar was 
normal for the procedure performed.  The examiner further 
opined that the tinnitus was not related to the mastoid 
surgery due to the fact that the veteran had reported the 
tinnitus was present while the veteran was on active duty, 
prior to the surgery.  

New and Material Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Increased Ratings Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
1155; 38 C.F.R.  3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App . 55, 58 
(1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

The law pertaining to evaluation of hearing loss has changed 
during the pendency of the veteran's appeal.  

Under the regulations in effect from November 18, 1987, 
through June 9, 1999, the evaluations of unilateral defective 
hearing range from zero percent to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  64 Fed. Reg. 25202, (1999) 
(codified at 38 C.F.R. § 4.85 (1999)).

The evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The law pertaining to evaluation of otitis media and 
mastoiditis has also changed during the pendency of the 
veteran's appeal.  

Under the regulations in effect prior to June 10, 1999, a 10 
percent rating was warranted for chronic otitis media under 
Diagnostic Code 6200 while the disease was in the suppurative 
process.  The condition of chronic mastoiditis under 
Diagnostic Code 6206 was to be rated for impairment of 
hearing and suppuration.  Essentially, the new regulations 
combined the previous criteria for evaluating for mastoiditis 
(Diagnostic Code 6206) with the criteria for suppurative 
otitis media (Diagnostic Code 6200) for clarification 
purposes.  The new criteria for Diagnostic Code 6200 also 
include consideration of cholesteatoma and aural polyps in 
the maximum 10 percent rating.  A note to this Diagnostic 
Code provides that hearing impairment, and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis or bone 
loss of the skull are to be rated separately.  A comment 
section in the Federal Register indicates that chronic otitis 
media, mastoiditis and cholesteatoma are interrelated and 
commonly co-existing conditions with similar manifestations.  
64 Fed. Reg. at 25205.

Loss of part of the skull, both inner and outer tables, with 
brain hernia warrants an 80 percent evaluation.  Loss of part 
of the skull, both inner and outer tables, without brain 
hernia, of an area larger than the size of a 50-cent piece or 
1.140 square inches (7.355 square centimeters), warrants a 50 
percent evaluation.  Loss of part of the skull, both inner 
and outer tables, without brain hernia, of an intermediate 
area, warrants a 30 percent evaluation.  Loss of an area 
smaller than the size of a 25-cent piece or 0.716 square 
inches warrants a 10 percent evaluation.  Diagnostic Code 
5296. 

Duty to Assist

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The service medical records were obtained.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
records adequately identified by the veteran have been 
obtained.  The Board finds the medical evidence of record 
sufficient to decide these claims.  

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
right ear tinnitus 

Analysis

The claim of entitlement to service connection for tinnitus 
was originally denied by the RO in October 1997 as it was 
determined that the service medical records were negative for 
evidence of ringing in the ears or tinnitus and there was no 
objective evidence of head injury, concussion, or acoustic 
trauma shown in the service medical records nor was there 
evidence linking current tinnitus to active duty.  

Submitted subsequent to the October 1997 rating decision is 
the report of the January 2000 audio examination.  Included 
in the audio work sheet is the opinion from the examiner that 
the veteran had tinnitus at the time of the examination which 
was probably related to a history of noise and medical 
problems.  Under the heading of history of military, 
occupational, and recreational noise exposure was listed, in 
pertinent part, cannons and flight deck noise.  This evidence 
is significant as it provides evidence linking currently 
existing tinnitus to noise exposure during active duty.  

The Board finds this evidence which was submitted subsequent 
to the October 1997 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or duplicative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for tinnitus.  38 C.F.R. § 3.156.  

The Board finds that additional evidentiary development is 
required prior to adjudicating the reopened claim for service 
connection for tinnitus.  This development is addressed in 
the remand portion of this decision.  

Entitlement to a compensable evaluation 
for chronic otitis media and 
cholesteatoma of the right ear with 
mastoidectomy and tympanoplasty

Analysis

The veteran's chronic otitis media and cholesteatoma of the 
right ear with mastoidectomy and tympanoplasty has been 
evaluated as non-compensably disabling under Diagnostic Code 
6200.  The Board finds an increased rating is not warranted 
when the disability is evaluated under either the old or new 
criteria.  There is no clinical evidence demonstrating the 
presence of suppurative process.  At the time of the December 
1996 audio-ear examination, possible serous otitis media was 
noted but the veteran had also reported that his ear had 
remained essentially dry since a tympanoplasty which was 
conducted in 1971. He has not alleged otherwise subsequent to 
December 1996.  An increased rating is not warranted when the 
disability is rated for impairment of hearing as set out 
below.  

The examiner who promulgated the report of the January 2000 
VA ear disease examination and subsequent September 2000 
addendum specifically found there was no evidence of aural 
polyps, labyrinthitis, or facial nerve paralysis.  He further 
reported that he was unaware of any bony loss of the skull as 
a mastoidectomy did not remove the bone which actually 
encases the skull.  The Board notes that Diagnostic Code 5296 
requires, for a compensable rating, loss of part of both 
inner and outer tables of the skull.  There is no clinical 
evidence of record demonstrating that the mastoidectomy 
resulted in loss of part of both the inner and outer tables 
of the skull.  The examiner who conducted the most recent VA 
examination also found that the veteran's tinnitus was not 
related to the mastoid surgery nor is there any competent 
evidence finding that it was a residual of the chronic otitis 
media and cholesteatoma of the right ear.  

Entitlement to a Compensable Evaluation for Right Ear Hearing 
Loss 

Analysis

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the preponderance of the 
evidence weighs against the assignment of a compensable 
evaluation in this case.

A compensable rating is not warranted under either the old or 
new rating criteria for hearing loss.  When the January 2000 
test scores for the right ear (average pure tone loss of 44 
decibels and 92 percent speech discrimination) are entered 
into Table VI of § 4.87, the result is a numeric designation 
of I.  The non-service-connected left ear is assigned a Roman 
Numeral designation for hearing impairment of I. Applying the 
numeric designations of I for the right ear and I for the 
left ear to Table VII of § 4.87, the percentage evaluation is 
zero or non-compensable, under Diagnostic Code 6100, under 
the previous rating criteria, or amended criteria for rating 
hearing loss which became effective June 10, 1999.  

The Board has also considered the provisions of 64 Fed. Reg. 
25202, May 11, 1999 (to be codified at 38 C.F.R. § 4.85(g) 
and 38 C.F.R. § 4.86).  However, the results of the January 
2000 VA examination do not show deafness or exceptional 
patterns of hearing loss and the provisions of sections 
4.85(g) and 4.86 are not applicable in this case.  

On the basis of the evidence of record, the preponderance of 
the evidence is against the claim for a compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss, the overall severity of such 
hearing loss falls short of meeting the criteria for a 
compensable rating.  In this regard, the Board notes that the 
January 2000 VA audiology examination failed to show that the 
veteran's hearing loss in the right ear is more than non-
compensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
latest audiology studies on record.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  
However, these statements are not probative of whether he has 
a hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it shows that the veteran's 
hearing loss in the right ear does not meet or approximate 
the criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Conclusions

Preliminary review of the record reveals that the RO has not 
considered referral of the increased ratings claims to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  There is no 
evidence showing that the service-connected disabilities were 
productive of marked interference with employment nor is 
there evidence of record demonstrating that the service-
connected disabilities resulted in frequent hospitalizations.  
The veteran has not alleged such symptomatology.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
ratings for his service-connected chronic otitis media and 
cholesteatoma of the right ear with mastoidectomy and 
tympanoplasty and right ear hearing loss.  These benefits 
sought on appeal are accordingly denied.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened; 
to that extent only the appeal is granted.

Entitlement to a compensable evaluation for hearing loss in 
the right ear is denied.  

Entitlement to a compensable evaluation for chronic otitis 
media and cholesteatoma of the right ear with mastoidectomy 
and tympanoplasty is denied.  


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus.  This was based on the annotations 
included in a January 2000 audio worksheet indicating that 
the veteran's tinnitus was probably related to a history of 
noise exposure and medical problems.  Included in the 
reported history of noise exposure was exposure to cannon 
fire and flight deck noise.  This opinion, however, was based 
on the veteran's self reported history that his tinnitus 
began after he was struck in the head by a rifle butt.  There 
is no objective evidence in the service medical records of a 
complaint of a blow to the head or of complaints of ringing 
in the ears or diagnoses of tinnitus.  The veteran received 
treatment for ear disorders from 1969 to 1976 and these 
records are silent as to the presence of tinnitus.  In fact 
the first record of the presence of tinnitus was in December 
1996, approximately 36 years after the veteran's discharge 
from active duty.  The veteran has reported that he wore 
hearing protection during exposure to noise both during and 
after service.  

The Court has held that an assessment based on an inaccurate 
history supplied by the veteran is of no probative value.  
See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also 
Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding 
that presumption of credibility of evidence did not arise as 
to medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).

The examiner who conducted the January 2000 ear disease 
examination specifically noted the lack of complaints of or 
treatment for tinnitus during active duty.  While this 
examiner diagnosed the presence of tinnitus and found that it 
was not due to the mastoidectomy, he did not provide any 
comment about whether the disorder could reasonably be 
related to in-service trauma, acoustic or otherwise.  

The Board finds that a remand is required in order to obtain 
an opinion based on a review of all the evidence of record as 
to whether the veteran's tinnitus was linked to active duty 
in any way.  

Accordingly, the issue of entitlement to service connection 
for right ear tinnitus is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for tinnitus.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should contact the examiner 
who conducted the January 2000 VA ear 
disease examination to request an opinion 
as to the etiology of the tinnitus noted 
at that time.  If that examiner is not 
available, the RO should obtain the 
requested opinion from an appropriately 
qualified physician.  The opinion must be 
based on a review of the claims files.  
The claims files and a copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated to reflect 
review of this information.  All 
necessary tests and studies should be 
performed including, if necessary, re-
examination of the veteran.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
tinnitus is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disorder found on examination 
reasonably should be related to in-
service acoustic trauma or to cranial 
trauma associated with the veteran's 
reporting having been hit by a rifle 
butt.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

